DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated September 9, 2021 directed to the Non-Final Office Action dated July 16, 2021.  Claims 1-2, 4-12, and 14-19 are pending in the application and subject to examination as part of this office action.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4-12, 14-19 are rejected under 35 U.S.C. 101 because the claim recites an abstract idea without significantly more.
Step 1:  Claims 1-2, 4-10 recite a system (“a machine”).  Claims 11-12, 14-19 recite a method (“a process”).  Thus, the claims fall within a statutory category of invention.
Step 2A, Prong 1:  Claim 1 is representative of the claims and recites:
execute an instance of the online game and use the instance to generate state information (“executing an instance of the online game …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity);
monitor usage of the online game by the first user and the second user (“monitor usage …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process);
determine a first user type for the first user based on the monitored usage by the first user (“determining a first user type …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process);
determine a second user type for the second user based on the monitored usage by the second user, wherein the first user type is different than the second user type, wherein both the first user type and the second user type are selected from a set of user types (“determining a second user type …” is managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and a Mental Process); 
provide offers to purchase, by the users in the online game, the item bundles comprising one or more virtual items that are usable in the online game, wherein the offers include a first offer provided to the first user and a second offer provided to the second user (“provide offers to purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity),
wherein the first offer includes a first set of virtual items that are associated with one or more user types that are different than the determined first user type, and
wherein the second offer includes a second set of virtual items that are associated with one or more user types that are different than the determined second user type;
facilitate a first purchase by the first user of the first offer (“facilitate a first purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity);
facilitate a second purchase by the second user of the second offer (“facilitate a second purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity); and
provide additional offers to purchase, by the users in the online game, the item bundles comprising the one or more virtual items that are usable in the online game (“provide offers to purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity), wherein the additional offers include:
(i) a first additional offer provided to the first client computing platform associated with the first user, offering to re order the first purchase of the first set of virtual items (“provide offers to purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity), and
(ii) a second additional offer provided to the second user, offering to re-order the second purchase of the second set of virtual items (“provide offers to purchase …” is fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity).
Under the broadest reasonable interpretation, these limitations fall into the “Certain Methods of Organizing Human Activity” and “Mental Processes”.  Thus, the claims are directed to an abstract idea.
Step 2A, Prong 2:  The claims also recite the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
one or more physical processors (generic computing components), 
a network (generic computing components),
client computing platforms (generic computing components),
graphical devices (generic computing components),
that is transmitted over a network to client computing platforms associated with the users (transmitting data is merely insignificant extra-solution activity), 
wherein transmission of the state information over the network facilitates presentation of views of the online game to the users on the client computing platforms, wherein the users include a first user and a second user, wherein the client computing platforms include a first client computing platform associated with the first user and a 
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in step 2B and does not provide an inventive concept.
For the limitations that were considered insignificant extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and are determined to be well-understood, routine, conventional activity per the evidence provided below:
one or more physical processors (generic computing components), 
a network (generic computing components),
client computing platforms (generic computing components),
graphical devices (generic computing components),
that is transmitted over a network to client computing platforms associated with the users (transmitting data is merely insignificant extra-solution activity), 
wherein transmission of the state information over the network facilitates presentation of views of the online game to the users on the client computing platforms, wherein the users include a first user and a second user (transmitting data is merely insignificant extra-solution activity)
With respect to the computer components:
one or more physical processors (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as a processor [0057]);
a game module, a user information module, a user type module, an item bundle customization module (Abbott, US 7,179,166 B1, a variety of specially designed game boards are available for the game industry; these game boards usually have a central processing unit as well as various plug-in accessories or modules that perform functions related to the operation of the game; these general features are common in most video based redemption games, including video slot machines, arcade games, among others, and are well-known to one of ordinary skill in the art [C8:28-49]);
a network (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and 
client computing platforms (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device, such as personal computer, laptop, and the like; such devices are well known to those skilled in the art [0057])
graphical devices (Fischer, US 2010/0299617 A1, as noted, clients 102 may be implemented on a conventional device; such devices are well known to those skilled in the art and may typically include hardware, such as … a display [0057]).
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
For these reasons, there is no inventive concept. The claims are not patent eligible.  Even when viewed as a whole, nothing in the claims adds significantly more to the abstract idea.

Prior Art
There are currently no prior art rejections against claims 1-2, 4-12, 14-19.

Response to Arguments
With respect to the rejections under 35 USC 101, applicant argues:
However, even if some “monitoring...” or “determining...” steps should be categorized as suggested, at least some of the steps cannot be. For example, providing a first additional offer to the first client computing platform associated with the first user, offering to re-order the first purchase of the first set of virtual items that are associated with one or more user types that are different than the determined first user type is a step that falls neither under “certain methods of organizing human activity” nor under “mental processes”. Likewise, the step of providing a second additional offer to the second client computing platform associated with the second user, offering to re- order the second purchase of the second set of virtual items that are associated with ' Applicant does not agree this would be appropriate, at least because the analysis under Prong 1 of Step 2A in the Office Action offers no reasoning, and merely concludes for individual limitations they should fall under the stated categories. (Response [p. 10]).  

Under prong 1 of step 2A, the examiner is directed to evaluate whether the claim recites a judicial exception.  With the October 2019 Update, the Office shifted its approach from a case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions.  These groupings (and subgroupings) can be found in MPEP 2106.04(a)(2) and are:
I.  Mathematical Concepts
	A.  Mathematical Relationships;
	B.  Mathematical Formulas or Equations;
	C.  Mathematical Calculations;
II.  Certain Methods of Organizing Human Activity;
	A.  Fundamental Economic Practices or Principles;
	B.  Commercial or Legal Interactions;
	C.  Managing Personal Behavior or Relationships or Interactions Between People;
III.  Mental Processes
The claims were analyzed as recited above.  Further explanation is given below.
The step “execute an instance of the online game and use the instance to generate state information” was identified as managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity.  The sub-grouping "managing personal behavior or relationships or interactions between people" includes social activities, teaching, and following rules or instructions (MPEP 2104(a)(2)(II)(C)).  Executing an instance of an online game and generate state information is following rules or instructions.
The step “monitor usage of the online game by the first user and the second user” is classified as managing personal behavior or relationships between people under Certain Intellectual Ventures I LLC v. Capital One Bank (USA),  792 F.3d. at 1367-68, 115 USPQ2d at 1640.  
It was also classified as mental processes.  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea (MPEP 2104(a)(2)(III).  The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  The step of monitoring usage of an online game falls within the concept of observing data online.
The step of determining a first/second user type based on monitored usage is classified as managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity and Mental Processes for reasons similar to the “monitor” step above.  
The step of “provide offers to purchase, by the users in the online game, the item bundles comprising one or more virtual items that are usable in the online game, wherein the offers include a first offer provided to the first user and a second offer provided to the second user” falls within the subcategories of fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity.  
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce (MPEP 2104(a)(2)(II)(A)).  Providing offers to purchase relates to offer-based price optimization as in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations (MPEP 2104(a)(2)(II)(B)).  The present limitation is about advertising, marketing or sales activities or behaviors and therefore falls within this subcategory.
Finally, the provide offers to purchase is similar to filtering content (BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016)) and considering historical usage information (BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691).  
Facilitating a purchase and providing additional offers are also classified as fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people under Certain Methods of Organizing Human Activity for similar reasoning as the “provide” step.  
The examiner considered all limitations in claim 1, individually and as a whole and maintains that the claims fall within the categories of Certain Methods of Organizing Human Activity (fundamental economic activity, commercial or legal interactions, managing personal behavior or relationships between people) and Mental Processes.  

Under Prong 2 of step 2A, the examiner considers whether the additional elements integrate the abstract idea into a practical application.  Limitations that are indicative of integration into a practical application: 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Applicant argues:
Amended claim 1 recites, among other features, providing a first additional offer to the first client computing platform associated with the first user, offering to re-order the first purchase of the first set of virtual items that are associated with one or more user types that are different than the determined first user type, as well as providing a second additional offer to the second client computing platform associated with the second user, offering to re-order the second purchase of the second set of virtual items that are associated with one or more user types that are different than the determined second user type. Amended independent claim 11 recites similar features. These limitations would be understood by a person of ordinary skill in the art as reflecting the improvement of the technology or technical field of computer-assisted encouragement to users to engage in types of usage within a game that are different from the types of usage individual users have so far mostly engaged in.  (Response [p. 13])
Rather than consider how the additional elements integrate the abstract idea into a practical application, applicant appears to argue that the abstract idea is the improvement.  This is, of course, not in line with the two-step analysis.  
In the present claims, the additional elements are:
one or more physical processors (generic computing components), 
a network (generic computing components),
client computing platforms (generic computing components),
graphical devices (generic computing components),
that is transmitted over a network to client computing platforms associated with the users (transmitting data is merely insignificant extra-solution activity), 
wherein transmission of the state information over the network facilitates presentation of views of the online game to the users on the client computing platforms, wherein the users include a first user and a second user, wherein the client computing platforms include a first client computing platform associated with the first user and a second client computing platform associated with the second user (transmitting data is merely insignificant extra-solution activity)
The examiner is unable to identify how the generic computer components or the transmission of data improve the technology recited in the present claims.  
The examiner maintains that the additional elements do not integrate the abstract idea into a practical application.


adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
In the present claims applicant again looks to the abstract idea rather than the additional elements.
Applicant argues:
Independent claim 1, at least as amended, does not recite computer elements used in their ordinary capacity. Instead, claim 1 recites a specially programmed machine (e.g., processor(s), server, computing platform(s)). The processor(s) are configured by machine-readable instructions to carry out a detailed set of separate and distinct steps to provide encouragement to users to engage in types of usage within the game that are different from the types of usage individual users have so far mostly engaged in. For example, at least the features related to the first additional offer and the second additional offer are not within the “ordinary capacity” of a computing platform or server. The details of the processor(s) functions are sufficient to distinguish them from any ordinary use and/or functionality. The subject matter of the claim does not recite features, nor is the claimed subject matter related to, any one of commonplace business method or mathematical algorithms, generating a menu from another menu, monitoring audit log data where increased speed comes solely from the capability of a general-purpose computer, advertising as an exchange or currency on the Internet, using software to tailor information and provide it to a user, and assigning hair designs to balance had shape with a final step of using a tool (scissors) to cut the hair. At least for these reasons, at least the independent claims are eligible under Step 2B.  (Response [p. 15])
The examiner disagrees.  The additional elements are generic computing components (one or more physical processors, a network, client computing platforms, and graphical devices) and extra-solution activity (transmitting data).  The special programming is the abstract idea.  If applicant’s interpretation were adopted, then every generic computer carrying out an abstract idea would be patent eligible.  This is, however, not the case.  In the instant claims, the generic computer components and the extra-solution activity do not recite specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.
As such, the examiner maintains that the claims are not directed to patent eligible subject matter.  The examiner maintains the rejections under 35 USC 101, as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WERNER G GARNER/            Primary Examiner, Art Unit 3715